UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OH]O

 

EASTERN DIVISION
) CASE NO. 1:06 CR 416
UNlTED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
V- )
)
LESEAN ROBERTS, ) MEMORANDUM OPlNlON
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, LeSean Roberts’ pro se Motion for
Reduction in Sentence and Retroactive Application of the Fair Sentencing Act of 2010 Pursuant
to Section 404 of the First Step Act of 201 8. (ECF # 205, 206). The government filed a
Response in Opposition to the motion. (ECF # 207). After the government filed its response, the
Federal Public Defender took on representation of Mr. Roberts and filed a Reply and a
Supplement to Reply on his behalf. (ECF #208, 209).

ln March of 2007, Defendant, LeSean Roberts was convicted by a jury of one count of
distributing 50 grams of cocaine base (crack) in violation of 21 U.S.C. §841(a)(1), (b)(l)(A)(iii),
and 18 U.S.C. §2; and, one count of possessing with intent to distribute approximately 20 grams
of cocaine base (crack), and approximately 196 grams of cocaine hydrochloride (powder cocaine)
in violation of 21 U.S.C. §841(a)(1), (b)(l)(B)(iii). (ECF #82). Because of Mr. Roberts’ prior

criminal conduct, Count One was subject to a mandatory minimum sentence of life in prison.

Count Two had a statutory penalty of ten years to life. 21 U.S.C. §841 (b)(l)(A) & 851 (2006).
The Court sentenced Mr. Roberts to life imprisonment on Count One and to ten years on Count
'l`wo, to run concurrently, with a ten year tenn of supervised release to follow.

In October of 2016, Mr. Roberts received an executive grant of clemency, lowering his
sentence to a term of 240 months imprisonment The commutation left intact the ten year term of
supervised release, along with all other conditions and components imposed by the Court. (ECF
#200). Mr. Roberts has served approximately 150 months of his sentence.

On December 20, 2018, Congress passed the First Step Act 0f2018. Section 404 of the
Act provides that a court that imposed a sentence for a covered offense may, on motion of the
defendant . . impose a reduced sentence as if sections two and three of the Fair Sentencing Act
of 2010 were in effect at the time the covered offense was committed However, no court shall
entertain a motion made under section 404 if the sentence was previously imposed or reduced in
accordance with sections two and three of the Fair Sentencing Act, or if prior request made under
this section was denied after a complete review on the merits. Reductions are not mandatory, but
are left to the discretion of the sentencing judge. See, Pub. L. No. 115-391, Title IV, § 404, Dec.
21 , 2018.

Both parties agree that if the F air Sentencing Act had been in place at the time of Mr.
Roberts’ original sentencing, the mandatory minimum sentence for Count One would have been
reduced from life imprisonment to ten years. For Count Two there is no longer a mandatory
minumum, but the sentence may be up to 30 years. Both Counts would require a term of
supervised release of at least 8 years. 21 U.S.C. §84l(b) (2010). These ranges take into account

enhancements for prior felony drug convictions, which would have applied in Mr. Roberts’ case.

The parties also do not dispute that Mr. Roberts’ original sentence was imposed for a covered
offense, was not previously imposed or reduced in accordance with the Fair Sentencing Act, and
no prior request for reduction under the First Step Act have been reviewed on the merits. The
government argues, however, that Mr. Roberts is not entitled to review under the First Step Act
because he previously received a commutation of sentence The government relies on a single
Fourth Circuit case for its position that the commutation created a new sentence which replaced
the Court’s sentence for a covered offense and consequently Mr. Roberts is “no longer serving a
sentence for an offense for which the statutory penalties were modified by the Fair Sentencing
Act.” (ECF #207 at 4).

As set forth in this Court’s denial of Mr. Roberts second Motion to Vacate under 29
U.S.C. §2255, the commutation of Mr. Roberts’ sentence “does not overturn [or invalidate] the
sentence imposed by the sentencing court It simply mitigates or sets aside punishment.” Unitea'
Stazes v. Buenrostro, 895 F.3d 1160, 1164-66 (9th Cir. 2018). (ECF #204). For the same reasons
that this court was unable to review Mr. Robert’s successive §2255 motion, it, in fact, can review
his current sentence for retroactive application of the Fair Sentencing Act’s provisions under the
First Step Act. His sentence, though commuted in length, is still a sentence imposed by this
court for a covered offense The First Step Act does not explicitly or implicitly except commuted
sentences from reconsideration The plain language permits a court that imposed a sentence for a
covered act to impose a reduced sentence under certain circumstances This court imposed a
sentence on Mr. Roberts for a covered act, and under the plain language of the statute may,
therefore, consider imposition of a reduced sentence The fact that the First Step Act applies,

however, does not mean that a further sentence reduction is warranted

Mr. Roberts commuted sentence is the same sentence that this C ourt would have found
fair under a First Step analysis This sentence is justified by a variety of considerations
previously disclosed at trial and discussed at Mr. Roberts’ original sentencing including the
nature of the crime Mr. Roberts* prior drug convictions, the need to protect the public, and the
amount of drugs involved in this case The new drug tables continue to provide a mandatory life
imprisonment for distribution of 280 grams or more of crack cocaine The ten year mandatory
minimum applies to offenses involving amounts as low as 28 grams, when the offender has a
prior felony drug conviction Mr. Roberts had two prior drug felonies and the testimony at trial
indicated that he was involved in the sale of 125 to 126 grams of crack cocaine in connection
with Count One. (ECF #102 at 5). Further. as admitted by the Defendant in his sentencing
memorandum, his total combined amount between Counts One and Two was approximately 327
grams (combining cocaine and cocaine base). (ECF #80). Therefore, no further reduction is

warranted, and Mr. Roberts’ l\/lotion for Reduction of Sentence is denied. (ECF #205).

liwtt_lm

DoNALD C. NUGEN?
United States District udge

